Title: To George Washington from John Hancock, 22 December 1780
From: Hancock, John
To: Washington, George


                        
                            Sir,
                            Boston December 22d 1780
                        
                        The Assembly of this Commonwealth have taken every measure they could devise for Expediting the supplies of
                            Provisions so necessary for the support of the Army, the Conduct of this Business they placed in the hands of three
                            Gentlemen of acknowledg’d Abilities whose constant Residence, for the sake of Dispatch, is at Spring field, & by
                            whose Information it appears that they are forwarding the supplies with the utmost Expedition the Circumstances of the
                            Commonwealth will admit of.
                        By the Resolution of the Assembly which Your Excellency will find inclos’d, you will be inform’d of the
                            Directions given to the agents, for your Government & from the Knowledge I have of those Gentlemen I am very
                            confident they will pay a strict Obedience to the Requirements of the Assembly. I have written to them on the Subject,
                            & shall by this Conveyance write to the Commissary General—I shall write Your Excellency in a few days upon the
                            Subject of Your late Letters, and am With very great Respect, your Excellency’s, Most Obedt hble Servt
                        
                            John Hancock

                        
                     Enclosure
                                                
                            

                                
                                Commonwealth of Massachusetts In Senate November 21st 1780
                            
                            The Committee of both Houses to whom was Committed the Letter from Congress of October 26th 1780
                                respecting Supplies for the Army have attended that service and are informed by the Agents that the Supplies referred
                                to in said Letter are forwarding with the utmost Expedition the Circumstances of the Commonwealth will admit of.
                            Resolved that his Excellency the Governor be desired to inform the Agents of this Commonwealth that it is
                                expected and required that they make monthly returns agreeable to a resolve of Congress of all the provisions which
                                shall come into their Hands Specifying the Articles and the magazines or Places where they shall be deposited to the
                                Commander in Chief of the Continental Army Commissary General and the secretary of this Commonwealth that it is
                                expected a punctual Obedience will be observed respecting said returns—and it is further Resolved that His Excellency
                                be further desired to inform the Commander in Chief & the Commissary General of the above Resolve as soon as
                                maybe. Sent down for Concurrence
                            
                                Jeremih Powell Presidt
                            
                        
                        
                    